Per Curiam:
The commission required by the act of March 11th, 1872, relative to sewers in Oil City, was such a board of viewers as was contemplated by the act of May 1st, 1876, and which made it imperative that such board should view the property liable to assessment for the cost of construction of the sewers. It was properly, therefore, submitted by the learned Court to the jury to find whether such a view was made by this commission as a body before the passage of the ordinance. The errors assigned are, therefore, not sustained.
Judgment affirmed.